PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $590.60 for reimbursement of attorney fees which he incurred as respondent’s Supervisor for Logan County. Apparently, the Mayor of the Town of West Logan filed misdemeanor charges against the claimant.in his official capacity as respondent’s Logan County Supervisor. Counsel for the claimant in that action provided professional services for which the claimant is now the responsible party: The documentation for the attorney fees was provided to the respondent, but respondent was unable to satisfy and pay the obligation on behalf of the claimant. Respondent properly advised the claimant- to file this claim for consideration by the Court.
Although this claim represents an unusual situation, the Court has determined that claimant is entitled to recover these attorney fees which he incurred as an employee of the respondent. In view of the foregoing, the Court makes an award in the amount of $590.60.
Award of $590.60.